CERCONE, Judge,
dissenting:
I agree with Judge Spaeth’s dissenting opinion insofar as he would reverse and remand for a new trial because appellant was not informed at the guilty plea colloquy of his constitutional presumption of innocence. I disagree, however, that the court erred in its colloquy by failing to inform appellant of his right to a jury trial; appellant had no such right because he had waived it at the arraignment. On the other hand, appellant’s presumption of innocence was not waived until he entered his plea of guilty. Hence, I agree with Judge Spaeth that appellant was not fully apprised of all the constitutional rights he was waiving by pleading guilty.